UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1/A - POST-EFFECTIVE AMENDMENT NO. 2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 POWAY MUFFLER AND BRAKE, INC. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 5 (Primary Standard Industrial Classification Code Number) 94-3364776 (I.R.S. Employer Identification Number) Poway Muffler and Brake, Inc. 13933 Poway Road Poway,CA92064 (858) 748-2994 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Allan Ligi 13933 Poway Road Poway,CA92064 (858) 748-2994 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: Karen A. Batcher, Esq. Synergen Law Group, APC 819 Anchorage Place, Suite 28 Chula Vista,CA91914 Tel.619.475.7882 Fax:619.512.5184 As soon as practicable after this Registration Statement becomes effective. (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Table of Contents If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, No Par Value $ $ $ The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price shares were sold to our shareholders in a private placement memorandum. The price of $1.10 was determined by the price shares were sold to our shareholders in a private placement memorandum of $1.00,which we completed onAugust 31, 2000,plus $0.10 and is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. There is no assurance that an active trading market for our shares will develop, or, if developed, that it will be sustained.In the absence of a trading market or an active trading market, investors may be unable to liquidate their investment or make any profit from the investment. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED July 29 , 2011. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. EXPLANATORY NOTE A Registration Statement by Poway Muffler and Brake, Inc., a Colorado corporation, (the “Company”) (Registration No.333-164856) (the “Registration Statement”) was declared effective on April 22, 2011 (the “Effective Date”) for the purpose of registering 1,260,000 shares of common stock offered for resale by the Company’s shareholders (the “Offering”) under the Securities Act of 1933.As of the date hereof, no shares have been sold pursuant to the Offering. This Post-Effective Amendment No. 1 (the “Amendment”) is filed in order to update the Company's Financial Statement and to correct an inaccuracy in the Company’s previously filed Registration Statement and Prospectus which was discovered by the Company following the Effective Date.Specifically, this Amendment corrects all references to the effective date of the merger between Ross Investments, Inc. and Poway Muffler and Brake, Inc. to December 15, 2008.This Amendment also correctly reflects that the Company completed only one private offering63,000 shares (pre 20:1 forward split) of the Company’s common stock at $1.00 per share, rather than two separate offerings as previously stated. Table of Contents PROSPECTUS Poway Muffler and Brake, Inc. COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. The 1,260,000 shares of our common stock can be sold by selling security holders at a fixed price of $1.10 per share until our shares are quoted on the OTCBB and thereafter at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with The Financial Industry Regulatory Authority (“FINRA”), which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders.There is no assurance that an active trading market for our shares will develop, or, if developed, that it will be sustained.In the absence of a trading market or an active trading market, investors may be unable to liquidate their investment or make any profit from the investment. THE COMPANY IS CONSIDERED TO BE IN UNSOUND FINANCIAL CONDITION. PERSONS SHOULD NOT INVEST UNLESS THEY CAN AFFORD TO LOSE THEIR ENTIRE INVESTMENTS. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON PAGE . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of this Prospectus is: July 29 , 2011. Table of Contents TABLE OF CONTENTS PROSPECTUS SUMMARY 1 SUMMARY FINANCIALS 2 RISK FACTORS 2 RISKS RELATED TO OUR BUSINESS 2 RISKS RELATED TO OUR COMMON STOCK 5 USE OF PROCEEDS 8 DETERMINATION OF OFFERING PRICE 8 DILUTION 8 SELLING SHAREHOLDERS 8 PLAN OF DISTRIBUTION 10 DESCRIPTION OF SECURITIES TO BE REGISTERED 11 INTERESTS OF NAMED EXPERTS AND COUNSEL 12 DESCRIPTION OF BUSINESS 12 DESCRIPTION OF PROPERTY 14 LEGAL PROCEEDINGS 14 MARKET FOR COMMON EQUITY AND RELATED SECURITY HOLDER MATTERS 14 AVAILABLE INFORMATION 14 FINANCIAL STATEMENTS 16 MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND FINANCIAL RESULTS 41 RESULTS OF OPERATIONS 41 PLAN OF OPERATIONS 41 DIRECTORS, EXECUTIVE OFFICERS AND CONTROL PERSONS 42 EXECUTIVE COMPENSATION 43 Table of Contents SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 43 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 44 PART II 45 INFORMATION NOT REQUIRED IN PROSPECTUS 45 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 45 IDEMNIFICATION OF DIRECTORS AND OFFICERS 45 ISSUANCES OF UNREGISTERED SECURITIES 46 EXHIBITS 46 UNDERTAKINGS 46 SIGNATURES 48 Table of Contents PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements, before making an investment decision .Please note that throughout this prospectus, the words “PMB”, “we”, “our” or “us” refer to the Company not to the selling stockholders. ABOUT OUR COMPANY The Company was incorporated in the state of Colorado as Ross Investments, Inc. ("Ross" or the "Company") on January 6, 1989. On December 15, 2008, Ross completed a merger with Poway Muffler and Brake, Inc. a California corporation ("PMB-CA"), with Ross as the surviving corporation (the "Merger").Simultaneous with the closing of the Merger, Ross Investments, Inc. amended its Articles of Incorporation to change its name to Poway Muffler and Brake, Inc.Until the Merger with PMB-CA, the Company did not have any business operations, and was essentially dormant during 2007 and 2008. As a result of the Merger, Poway Muffler and Brake, Inc. (hereinafter "PMB" or the "Company) now operates a retail automotive repair facility in San Diego County, California which offers a comprehensive array of automotive repair and maintenance services. The Company specializes in front-end alignments, brake system, steering, suspension, exhaust, and general engine repair and replacement services. WHERE YOU CAN FIND US Our principal executive office location and mailing address is 13933 Poway Rd., Poway, CA 92064.The corporate telephone number is (858) 748-2994. TERMS OF THE OFFERING The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the sale of these shares. The offering price of $1.10 was determined by the price shares were sold to our shareholders in a private placement memorandum of $1.00, which we completed onAugust 31, 2000,plus $0.10 and is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. There is no assurance that an active trading market for our shares will develop, or, if developed, that it will be sustained.In the absence of a trading market or an active trading market, investors may be unable to liquidate their investment or make any profit from the investment. 1 Table of Contents SUMMARY FINANCIALS The following table provides summary consolidated financial statement data as of December 30, 2010. The data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our consolidated financial statements and the related notes included in this prospectus. Selected Financial Data Six Months Ended June 30, (Unaudited) Year Ended December 30, (Audited) 2011 2010 2010 2009 Balance Sheet Total Assets $ 48,038 36,243 $ 40,144 $ 24,845 Total Liabilities 187,229 125,817 154,499 73,065 Stockholder’s Equity (139,191 ) (89,574 ) (114,355 ) (84,191 ) Statement of Operations Revenue 23,708 28,459 41,926 47,349 Total Expense 48,544 33,842 71,291 64,523 Net Income (Loss) before Taxes $ (24,836 ) $ (5,383 ) $ (29,365 ) $ (17,974 ) RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. RISKS RELATED TO OUR BUSINESS We operate in the highly competitive automotive repair industry. The automotive repair industry in which we operate is generally highly competitive and fragmented, and the number, size and strength of our competitors vary widely from region to region. We believe that competition in the industry is based primarily on customer service, reputation, store location, name awareness and price. Our primary competitors include national and regional undercar specialty and general automotive service chains, both franchised 2 Table of Contents and company-operated, car dealerships, mass merchandisers operating service centers, gas stations and independent garages. Some of our competitors have more financial resources, are more geographically diverse and have better name recognition than we do, which might place us at a competitive disadvantage to those competitors. Because we seek to offer competitive prices, if our competitors reduce prices we may be forced to reduce our prices, which could have a material adverse effect on our business, financial condition and results of operations. We cannot assure that we will be able to compete effectively. If we are unable to compete successfully in new and existing markets, we may not achieve our projected revenue and profitability targets. We are subject to cycles in the general economy that impact demand for our products and services. The automotive repair industry is subject to fluctuations in the general economy. During a downturn in the economy, customers may defer or forego vehicle maintenance or repair. During periods of good economic conditions, consumers may decide to purchase new vehicles rather than having their older vehicles serviced. While the number of automobiles registered in the United States has steadily increased, this trend may not continue. In any event, should a reduction in the number of miles driven by automobile owners occur, it would likely have an adverse effect on the demand for our products and services. For example, when the retail cost of gasoline increases, the number of miles driven by automobile owners may decrease, which would result in less frequent service intervals and fewer repairs. We depend on our relationships with our vendors. We depend on close relationships with our vendors for parts and supplies and for our ability to purchase products at competitive prices and terms.We believe that alternative sources exist for most of the products we sell or use, and we would not expect the loss of any one supplier to have a material adverse effect on our business, financial condition or results of operations. Our dependence on a small number of suppliers, however, subjects us to the risks of shortages and interruptions. If any of our suppliers do not perform adequately or otherwise fail to distribute parts or other supplies to us, our inability to replace the suppliers in a timely manner and on acceptable terms could increase our costs and could cause shortages or interruptions that could have a material adverse effect on our business, financial condition and results of operations. For example, we have made an agreement with an aftermarket manufacturer of catalytic converters to supply us with parts at a cost which is approximately 40% less than that of OEM parts.However, our agreement with aftermarket manufacturers of catalytic converters is not written and can cease at any time, thereby either reducing our income from this service, or making it completely unprofitable. Our industry is subject to environmental, consumer protection and other regulation. We are subject to various federal, state and local environmental laws and other governmental regulations regarding the operation of our business. For example, we are subject to rules governing the handling, storage and disposal of hazardous substances contained in some of the products such as motor oil that we sell and use at our store, the recycling of batteries, and used lubricants. These laws and regulations can impose fines and criminal sanctions for violations and require the installation of pollution control equipment or operational changes to decrease the likelihood of accidental hazardous substance releases. Accordingly, we could become subject to material liabilities relating to the investigation and cleanup of contaminated properties, and to claims alleging personal injury or property damage as a result of exposure to, or release of, hazardous substances. In addition, stricter interpretation of existing laws and regulations, new laws and regulations, the discovery of previously unknown contamination or the imposition of new or increased requirements could require us to incur costs or become the basis of new or increased liabilities that could have a material adverse effect on our business, financial condition and results of operations. National automotive repair chains have also been the subject of investigations and reports by consumer protection agencies and the Attorneys General of various states. Publicity in connection with these investigations could have an adverse effect on our sales and, consequently, our business, financial condition and results of operations. State and local governments have also enacted numerous consumer protection laws that we must comply with. The costs of our operations may increase if there are changes in laws governing minimum hourly wages, working conditions, overtime, workers’ compensation insurance rates, unemployment tax rates or other laws and regulations. A material increase in these costs that we were unable to offset by increasing our prices or by other means would have a material adverse effect on our business, financial condition and results of operations. 3 Table of Contents Our business is affected by advances in automotive technology. The demand for our products and services could be adversely affected by continuing developments in automotive technology. Automotive manufacturers are producing cars that last longer and require service and maintenance at less frequent intervals in certain cases. Quality improvement of manufacturers’ original equipment parts has in the past reduced, and may in the future reduce, demand for our products and services, adversely affecting our sales. For example, manufacturers’ use of stainless steel exhaust components has significantly increased the life of those parts, thereby decreasing the demand for exhaust repairs and replacements. Longer and more comprehensive warranty or service programs offered by automobile manufacturers and other third parties also could adversely affect the demand for our products and services. We believe that a majority of new automobile owners have their cars serviced by a dealer during the period that the car is under warranty. In addition, advances in automotive technology continue to require us to incur additional costs to update our diagnostic capabilities and technical training programs. We may have difficulty meeting our retail expansion goals, and our retail expansion strategy may not be accretive to earnings. Our growth strategy includes the opening of new retail facilities in communities within our market area, as well as in other communities contiguous to that which we currently serve. The Company believes that the increasingly complex nature of automotive repair and the need for state-of-the-art equipment may bring opportunities for acquisitions of existing businesses. The Company has not, however, conducted research to determine the demand for our services in any specific location. We anticipate opening our first expanded location (Store No. 2) in or about month 36. We will then monitor available locations and opportunities within a 5 mile radius but not closer than 1 mile for our third location to be opened in approximately month 42. Following that same pattern we intend to expand again in month 48, then again in month 54, and finally our sixth location in month 60. The Company anticipates that the capital required to open a new store will be approximately $120,000 per location, which includes approximately $30,000 for equipment, and $30,000 for inventory, $30,000 for working capital and $30,000 for securing a 3 bay garage location. Therefore, over the next 36-60 months, the total anticipated cost for expansion is $720,000. In instances where PMB acquires an existing business, it may pay additional amounts for intangible assets such as customer lists, covenants not-to-compete, trade names and goodwill. At this time, the Company anticipates leasing the land and/or buildings. At this time, the Company has not identified any potential locations. Our ability to establish new retail facilities will depend on whether we can identify suitable sites and negotiate acceptable lease or purchase and sale terms. However, we may not be able to do so, and identifying suitable sites and negotiating acceptable terms may be more expensive, or take longer, than we expect. Moreover, once we establish a new retail facility, numerous factors will contribute to its performance, such as a suitable location, qualified personnel and an effective marketing strategy. In addition, our limited financial resources pose a significant challenge to our expansion goals. There can be no assurance that our retail facility expansion strategy will be accretive to our earnings within a reasonable period of time. We rely on an adequate supply of skilled field personnel. In order to continue to provide high quality services, we require an adequate supply of skilled field managers and technicians. Trained and experienced automotive field personnel are in high demand, and may be in short supply in some areas. We cannot assure that we will be able to attract, motivate and maintain an adequate skilled workforce necessary to operate our existing and future stores efficiently, or that labor expenses will not increase as a result of a shortage in the supply of skilled field personnel, thereby adversely impacting our financial performance. While the automotive repair industry generally operates with high field employee turnover, any material increases in employee turnover rates or any widespread employee dissatisfaction could also have a material adverse effect on our business, financial condition and results of operations. The loss of key employees could negatively affect our business. We are currently dependent upon two key employees who are skilled technicians in our industry. The loss of services of one or more of our key employees could have a material adverse effect on our operations. 4 Table of Contents We depend on the services of key executives. Our senior executives are important to our success because they have been instrumental in setting our strategic direction, operating our business, identifying, recruiting and training key personnel, identifying expansion opportunities and arranging necessary financing. Losing the services of any of these individuals could adversely affect our business until a suitable replacement could be found. It may be difficult to replace them quickly with executives of equal experience and capabilities. Our management has limited experience managing a public company and our current resources may not be sufficient to fulfill our public company obligations. Following the completion of this offering, we will be subject to various regulatory requirements, including those of the Securities and Exchange Commission (the “SEC”) and OTCBB. These requirements include record keeping, financial reporting and corporate governance rules and regulations. Our management team has no previous experience in managing a public company. Our internal infrastructure may not be adequate to support our increased reporting obligations and we may be unable to hire, train or retain necessary staff and may be reliant on engaging outside consultants or professionals to overcome our lack of experience or employees. Our business could be adversely affected if our internal infrastructure is inadequate, we are unable to engage outside consultants or are otherwise unable to fulfill our public company obligations. We currently have no independent directors to provide management oversight. Without independent directors, our management will have significant control over decisions that affect our business.Additionally, the lack of independent directors may result in our security holders having limited protections against interested director transactions, conflicts of interest, and similar matters. There is limited liability of management and it may require the company to indemnify its officers and directors. The Company has adopted provisions to its Articles of Incorporation and bylaws, which limit the liability of its officers and directors and provide for indemnification by the Company of its officers and directors to the fullest extent permitted by Colorado corporate law.Such law generally provides that its officers and directors shall have no personal liability to the Company or its shareholders for monetary damages for breaches of their fiduciary duties as directors, except for breaches of their duties of loyalty, acts or omissions not in good faith or which involve intentional misconduct or knowing violation of the law, acts involving unlawful payment of dividends or unlawful stock purchases or redemptions, or any transaction from which a director derives an improper personal benefit. Such provisions substantially limit the shareholders' ability to hold officers and directors liable for breaches of fiduciary duty, and may require the Company to indemnify its officers and directors. Our auditor has expressed substantial doubt as to our ability to continue as a going concern. Based on our financial history since inception, our auditor has expressed substantial doubt as to our ability to continue as a going concern.For the year ended December 31, 2009, we have incurred a net loss of $17,974.If we cannot obtain sufficient funding, we may have to delay the implementation of our business strategy. The company has not paid or declared any dividends, nor, does it anticipate paying any dividends in the foreseeable future. The Company has not paid or declared any dividends, nor, by reason of its present financial status and its contemplated financial requirements, does it anticipate paying any dividends in the foreseeable future. The future payment of dividends by the Company on its Common Stock, if any, rests within the sole discretion of the Company's board of directors and will depend, on among other things, the Company's earnings, its capital requirements and its financial condition as well as other relevant factors. RISKS RELATED TO OUR COMMON STOCK The offering price of the shares was determined based upon the price sold in our offering and should not be used as an indicator of the future market price of the securities. Therefore, the offering price bears no relationship to the actual value of the company, and may make our shares difficult to sell. Since our shares are not listed or quoted on any exchange or quotation system, the offering price of $1.10 was determined by the price shares were sold to our shareholders in a private placement memorandum of $1.00, which we completed onAugust 31, 2000, plus $0.10 and is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. 5 Table of Contents The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. The offering price bears no relationship to the book value, assets or earnings of our company or any other recognized criteria of value. The offering price should not be regarded as an indicator of the future market price of the securities. We may, in the future, issue additional common shares, which would reduce investors' percent of ownership and may dilute our share value. Our Certificate of Incorporation authorizes the issuance of 750,000,000 shares of common stock, no par value, of which 1,460,000 shares are issued and outstanding and 10,000,000 shares of preferred stock, no par value, of which zero shares are issued and outstanding. The future issuance of common stock may result in substantial dilution in the percentage of our common stock held by our then existing shareholders. We may value any common stock issued in the future on an arbitrary basis. The issuance of common stock for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our common stock. Due to the percentage of our outstanding shares being registered, we may have difficulty offering securities to raise capital in the future. Our selling shareholders are offering a significant percentage of our outstanding shares pursuant to this Registration Statement.Because of this, it is unlikely that we will be able to make a successful offering of our securities to raise capital int he near term. Our common shares are subject to the "Penny Stock" Rules of the SEC and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit their market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. There is no current trading market for our securities and if a trading market does not develop, purchasers of our securities may have difficulty selling their shares. There is currently no established public trading market for our securities and an active trading market in our securities may not develop or, if developed, may not be sustained.We intend to have a market maker apply for admission to quotation of our securities on the OTCBB after the registration statement relating to this prospectus is 6 Table of Contents declared effective by the SEC. We do not yet have a market maker who has agreed to file such application.If for any reason our common stock is not quoted on the OTCBB or a public trading market does not otherwise develop, purchasers of the shares may have difficulty selling their common stock should they desire to do so. No market makers have committed to becoming market makers for our common stock and none may do so. State securities laws may limit secondary trading, which may restrict the states in which and conditions under which you can sell the shares offered by this prospectus. Secondary trading in common stock sold in this offering will not be possible in any state until the common stock is qualified for sale under the applicable securities laws of the state or there is confirmation that an exemption, such as listing in certain recognized securities manuals, is available for secondary trading in the state. If we fail to register or qualify, or to obtain or verify an exemption for the secondary trading of, the common stock in any particular state, the common stock could not be offered or sold to, or purchased by, a resident of that state. In the event that a significant number of states refuse to permit secondary trading in our common stock, the liquidity for the common stock could be significantly impacted thus causing you to realize a loss on your investment. Because we do not intend to pay any cash dividends on our common stock, our stockholders will not be able to receive a return on their shares unless they sell them. We intend to retain any future earnings to finance the development and expansion of our business. We do not anticipate paying any cash dividends on our common stock in the foreseeable future. Unless we pay dividends, our stockholders will not be able to receive a return on their shares unless the value of such shares appreciates and they sell them. There is no assurance that stockholders will be able to sell shares when desired. If a market develops for our shares, sales of our shares relying upon Rule 144 may depress prices in that market by a material amount. All of the outstanding shares of our common stock held by present stockholders are "restricted securities" within the meaning of Rule 144 under the Securities Act of 1933, as amended. As restricted shares, these shares may be resold only pursuant to an effective registration statement, such as this one (for the shares registered hereunder) or under the requirements of Rule 144 or other applicable exemptions from registration under the Act and as required under applicable state securities laws. As of February 2008, the Securities and Exchange Commission adopted changes to Rule 144, which, shorten the holding period for sales by non-affiliates to six months (subject to extension under certain circumstances) and remove the volume limitations for such persons.Rule 144 provides in essence that an affiliate who has held restricted securities for a prescribed period may, under certain conditions, sell every three months, in brokerage transactions, a number of shares that does not exceed 1.0% of a company's outstanding common stock. The alternative average weekly trading volume during the four calendar weeks prior to the sale is not available to our shareholders being that the OTCBB (if and when listed thereon) is not an "automated quotation system" and, accordingly, market based volume limitations are not available for securities quoted only over the OTCBB. As a result of the revisions to Rule 144 discussed above, there is no limit on the amount of restricted securities that may be sold by a non-affiliate (i.e., a stockholder who has not been an officer, director or control person for at least 90 consecutive days) after the restricted securities have been held by the owner for a period of six months, if the Company has filed its required reports.A sale under Rule 144 or under any other exemption from the Act, if available, or pursuant to registration of shares of common stock of present stockholders, may have a depressive effect upon the price of the common stock in any market that may develop. 7 Table of Contents USE OF PROCEEDS The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. DETERMINATION OF OFFERING PRICE Since our shares are not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock was arbitrarily determined. The price of $1.10 was determined by the price shares were sold to our shareholders in a private placement memorandum of $1.00, which we completed onAugust 31, 2000, plus $0.10 and is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. The offering price of the shares of our common stock has been determined arbitrarily by us and does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTCBB concurrently with the filing of this prospectus. In order to be quoted on the OTCBB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. In addition, there is no assurance that our common stock will trade at market prices in excess of the initial public offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. DILUTION The common stock to be sold by the selling shareholders is common stock that is currently issued. Accordingly, there will be no dilution to our existing shareholders. SELLING SHAREHOLDERS The shares being offered for resale by the selling stockholders consist of the 1,260,000 shares of our common stock held by 36 shareholders of our common stock which sold pursuant to two separate Regulation D Rule 504 offerings completedin August 2000 and April 2008, and as more fully described in the section entitled "Issuance of Unregistered Securities" below. The following table sets forth the name of the selling stockholders, the number of shares of common stock beneficially owned by each of the selling stockholders as of June 30, 2011, and the number of shares of common stock being offered by the selling stockholders. The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholders may offer all or part of the shares for resale from time to time. However, the selling stockholders are under no obligation to sell all or any portion of such shares nor are the selling stockholders obligated to sell any shares immediately upon effectiveness of this prospectus. All information with respect to share ownership has been furnished by the selling stockholders. Name Of Selling Stockholder Shares of Common Stock Owned Prior to Offering (1) Shares Of Common Stock To Be Sold Shares Of Common Stock Owned After Offering (2) Percent Of Common Stock Owned After Offering (3) James Charles Aldrup -0- -0- Robert Johnson -0- -0- David Bender -0- -0- Gerald W. Bender -0- -0- 8 Table of Contents Stanley C. & Mimi Lee -0- -0- Paige Bender -0- -0- Black Marlen, Inc. (4) -0- -0- Phillip C Broshear -0- -0- Marc R Brosseau -0- -0- Veronica Magill -0- -0- Patrick J Burke -0- -0- Tahir Majid -0- -0- Gabrielle D. Chandler -0- -0- Robert & Carlotta Marsick -0- -0- Steve Chandler -0- -0- Gary Chin -0- -0- Jeffrey C Collins -0- -0- Franck Martin -0- -0- Davidson Trust (5) -0- -0- Marlin Matthews -0- -0- Kenneth Miller -0- -0- Carolyn E Dilger -0- -0- Craig Nelson -0- -0- Wayne E Dilger -0- -0- Tom Pizer -0- -0- Equisource Financial, Inc. (6) -0- -0- Michael Scully -0- -0- Steve Slater -0- -0- Gary L. Thomas -0- -0- Chris Tierney -0- -0- Linda Holmes-York -0- -0- Matthew Ward -0- -0- Robert P Jacobsen -0- -0- Teri C. Yarborough -0- -0- Bruce Penrod -0- -0- Intercorp, Inc. (7) -0- -0- Represents total number of post-split shares owned. Assumes that the selling shareholder disposes of all of the shares of common stock covered by this prospectus, and does not acquire any additional shares. The percentages are based on 1,460,000 shares of common stock outstanding on the date of this prospectus. Marlen Matthews III has voting control and investment decision over securities held by Black Marlen, Inc. Neal Davidson has voting control and investment decision over securities held by the Davidson Trust. Stephen Hall has voting control and investment decision over securities held by Equisource Financial, Inc. Mark Bogani has voting control and investment decision over securities held by Intercorp, Inc. 9 Table of Contents Each of the above shareholders beneficially owns and has sole voting and investment over all shares or rights to the shares registered in the shareholder’s name. Other than Bruce Penrod who was an officer and director of the Company up until December 5, 2008, none of the selling shareholders: ● has had a material relationship with us other than as a shareholder at any time within the past three years; ● has ever been one of our officers or directors; or ● is a broker-dealer or affiliate of a broker dealer. Material Relationships. No shareholder has a material relationship with our Officer and Director. PLAN OF DISTRIBUTION The selling security holders may sell some or all of their shares at a fixed price of $1.10 per share until our shares are quoted on the OTCBB and thereafter at prevailing market prices or privately negotiated prices.The price of $1.10 was determined by the price shares were sold to our shareholders in a private placement memorandum of $1.00, which we completed onAugust31, 2000, plus $0.10 and is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. Prior to being quoted on the OTCBB, shareholders may sell their shares in private transactions to other individuals. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTCBB subsequent to the effective date of this prospectus. In order to be quoted on the OTCBB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved.There is no assurance that an active trading market for our shares will develop, or, if developed, that it will be sustained.In the absence of a trading market or an active trading market, investors may be unable to liquidate their investment or make any profit from the investment.However, sales by selling security holder must be made at the fixed price of $1.10 until a market develops for the stock. Once a market has been developed for our common stock, the shares may be sold or distributed from time to time by the selling stockholders directly to one or more purchasers or through brokers or dealers who act solely as agents, at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at negotiated prices or at fixed prices, which may be changed. The distribution of the shares may be effected in one or more of the following methods: ● ordinary brokers transactions, which may include long or short sales, ● transactions involving cross or block trades on any securities or market where our common stock is trading, market where our common stock is trading, ● through direct sales to purchasers or sales effected through agents, ● through transactions in options, swaps or other derivatives (whether exchange listed of otherwise), or exchange listed or otherwise), or ● any combination of the foregoing. In addition, the selling stockholders may enter into hedging transactions with broker-dealers who may engage in short sales, if short sales were permitted, of shares in the course of hedging the positions they assume with the selling stockholders. The selling stockholders may also enter into option or other transactions with broker-dealers that require the delivery by such broker-dealers of the shares, which shares may be resold thereafter pursuant to this prospectus.The selling security holders and any broker-dealers or agents that participate with the selling security holders in the sale of the shares of common stock may be deemed to be “underwriters” within the meaning of the Securities Act in connection with these sales. In that event, any commissions received by the broker-dealers or agents and any profit on the resale of the shares of common stock purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. 10 Table of Contents Brokers, dealers, or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act as agent or to whom they may sell as principal, or both (which compensation as to a particular broker-dealer may be in excess of customary commissions). Neither the selling stockholders nor we can presently estimate the amount of such compensation. We know of no existing arrangements between the selling stockholders and any other stockholder, broker, dealer or agent relating to the sale or distribution of the shares. We will not receive any proceeds from the sale of the shares of the selling security holders pursuant to this prospectus. We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $25,000. DESCRIPTION OF SECURITIES TO BE REGISTERED General Our authorized capital stock consists of 750,000,000 shares of common stock, no par value per share, and 10,000,000 shares of preferred stock, no par value per share. There are no provisions in our charter or by-laws that would delay, defer or prevent a change in our control. Common Stock We are authorized to issue 750,000,000 shares of common stock, no par value per share.Currently we have 1,460,000 common shares issued and outstanding. The holders of our common stock have equal ratable rights to dividends from funds legally available if and when declared by our board of directors and are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs. Our common stock does not provide the right to a preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights. Our common stock holders are entitled to one non-cumulative vote per share on all matters on which shareholders may vote. We refer you to our Articles of Incorporation, Bylaws and the applicable statutes of the state of Colorado for a more complete description of the rights and liabilities of holders of our securities.All material terms of our common stock have been addressed in this section. Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in that event, the holders of the remaining shares will not be able to elect any of our directors. Forward Stock Split On April 10, 2004 , the Company's Board of Directors approved a forward stock split of 20:1. The Company did not amend the par value of the Company’s common stock.Prior to the Forward Split, there were 63,000 shares of the Company’s common stock issued and outstanding and held by 35 shareholders.Uponthe effectiveness of the Forward Split, 1,197,000 shares were issued to the existing shareholders , for a total of 1, 260,000 shares issued and outstanding.The additional shares were issued pursuant to the exemption provided under Section 4(2) of the Securities Act. Preferred Stock We are authorized to issue 10,000,000 shares of preferred stock, no par value per share.The terms of the preferred shares are at the discretion of the board of directors.Currently no preferred shares are issued and outstanding. Dividends We have not paid any cash dividends to shareholders.The declaration of any future cash dividends is at the discretion of our board of directors and dependsupon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions.It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. 11 Table of Contents Warrants There are no outstanding warrants to purchase our securities. Options There are no options to purchase our securities outstanding. INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. The financial statements included in this prospectus and the registration statement have been audited by John Kinross Kennedy to the extent and for the periods set forth in their report appearing elsewhere herein and in the registration statement, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. Karen Batcher, of the law firm of Synergen Law Group, APC, 819 Anchorage Place, Suite 28, Chula Vista, CA91914, has passed upon the validity of the shares being offered and certain other legal matters and is representing us in connection with this offering.Ms. Batcher’s consent is attached to this prospectus as an exhibit. DESCRIPTION OF BUSINESS Organization Within The Last Five Years Poway Muffler and Brake, Inc. (previously Ross Investments, Inc.) was incorporated in January 1989 under the laws of the State of Colorado to engage in any lawful corporate undertaking.Until December, 2008, the Company’s operations were focused on the development of software for online trading of rare coins. On December 15, 2008, the Company completed a merger with Poway Muffler and Brake, Inc., a California corporation (“PMB-CA”). Pursuant to the Share Exchange Agreement, each of the outstanding shares of PMB-CA common stock was converted into one share of the Company’s common stock.All 100,000 shares of PMB-CA’s total outstanding common stock were held by Allan Ligi, PMB-CA’s sole shareholder.Accordingly, upon closing of the Merger, Mr. Ligi’s shares of PMB-CA were converted into 100,000 shares of the Company’s common stock.In addition, upon the closing of the Merger, the Company amended its Articles of Incorporation to change its name from Ross Investments, Inc. to Poway Muffler and Brake, Inc.PMB-CA was established in 1994 as a retail automotive repair and maintenance service business. Information About Our Business The Company offers a comprehensive array of automotive repair and maintenance services. The Company specializes in front-end alignments, brake system, steering, suspension, exhaust, and general engine repair and replacement services. The Company currently operates solely at its California location at 13933 Poway Rd., Poway, San Diego County, California. PMB historically operated mainly as muffler and exhaust specialist, with brakes, shocks, and struts serving as sidebar contributors to the Company’s annual revenues.However, with the changes that have occurred in the automotive repair industry, so has the mix of PMB’s business.The Company currently provides a broad range of services on passenger cars, light trucks and vans for brakes (estimated at 20% of fiscal 2008 sales); mufflers and 12 Table of Contents exhaust systems (40%); and steering, drive train, suspension and wheel alignment (25%). The Company also provides other products and services including tires (5%) and routine maintenance services including state inspections (10%). PMB specializes in the repair and replacement of parts which must be periodically replaced as they wear out. Normal wear on these parts generally is not covered by new car warranties. The Company typically does not perform under-the-hood repair services except for oil change services, various “flush and fill” services and some minor tune-up services. The Company does not sell parts or accessories to the do-it-yourself market. The Companyowns and maintains a $30,000 custom tube bending machine enabling PMB to create custom exhaust systems for off road racing vehicles and custom cars with oversized engines, and some older Recreational Vehicles (“RVs”)requiring specialized exhaust solutions.To the best of our knowledge, PMB is the only shop of its kind in the San Diego area with an outside lift rack that enables the Company to repair recreational vehicles and large or over-sized off road vehicles.This allows the Company the unique ability to service RVs, off-road racing vehicles, and custom cars that could not otherwise be serviced by our competitors. PMB has also developed a catalytic converter replacement program that enables vehicle owners to save approximately 40% compared to purchasing original equipment manufacture ("OEM") parts and still maintain California smog compliant and automotive manufacturers warranty coverage when they require this service The Company structured a deal with an aftermarket manufacturer to provide factory qualified replacement catalytic converters that cost approximately 40% less than original manufacturer's parts. This, in turn, drastically reduces the cost of this increasingly needed service. We do not have any written agreements with the aftermarket manufacturer and note that our base costs for catalytic converters can rise at any time, making this segment of our business less profitable. According to the Manufacturers of Emission Controls Association, the average life of a catalytic converter is 100k miles of operation and because consumers are keeping their cars longer this can help increase sales and build-in an additional customer base for various other needed services. The National Bureau of Transportation Statistics 2008 Annual Report shows that the median and mean age of automobiles has steadily increased since 1969. In 2007, the overall median age for automobiles was 9.2 years, a significant increase since 1997 when the median age of vehicles in operation in the US was 8.1 years. The Report also shows that the median age for light trucks is 7.1 years. Therefore, for PMB, the fact that the average age of the U.S. automobile has been increasing the past several years provides the Company with increasing opportunities for growth The Company plan is to launch advertising and marketing for its catylic converter replacement service within the next quarter. The Company has implemented several new programs in the recent years that the Company hopes will provide steady income growth in the future.For example, PMB recently initiated a service program that includes contracting with local auto body companies to provide suspension repair on automobiles that require such work after an accident.PMB commenced this service with one local auto body company in 2008, and has already yielded positive results.While PMB does not currently have a written "referral" agreement with this auto body company, PMB expects this single relationship may provide an increase in revenues on an ongoing basis. Another recent addition is the establishment of a fleet servicing program. Over the last couple of years, PMB has targeted regional construction, plumbing, and electrical contractors that have at least ten or more vehicles in their fleets and has offered these businesses slightly discounted service rates.This is a recent undertaking for the Company, and preliminary indications are that the fleet servicing program may be another significant contributor towards PMB’s profitability. Industry Competition PMB competes in the approximately $150 billion U.S. automotive aftermarket industry, which includes replacement parts (collision parts and heavy truck parts excluded), accessories, maintenance items, batteries, and automotive fluids for cars, and light trucks.Primary competitors include auto dealers, national, regional and local shops, as well as shops run by mass merchandisers.However, PMB’s ability to service large and custom vehicles gives PMB a market advantage over its local competitors.Additionally, because of its geographical location, PMB does not experience the same level of seasonality as shops located in cold weather climates. 13 Table of Contents Governmental Regulations and Environmental Laws The Company is subject to rules governing the handling, storage and disposal of hazardous substances contained in some of the products that we sell and use.PMB handles used automotive oils, fluids, and solvents that are disposed of by third party contractors licensed to handle such waste. As a result, while PMB is subject to a number of federal, state, and local laws designed to protect the environment. The Company is also subject to regulation regarding the installation of catalytic converters. In addition to environmental laws, PMB is subject to the Federal Occupational Safety and Health Act and other laws regulating safety and health. These laws and regulations can impose fines and criminal sanctions for violations and require the installation of pollution control equipment or operational changes to decrease the likelihood of accidental hazardous substance releases. Accordingly, we could become subject to material liabilities relating to the investigation and cleanup of contaminated properties, and to claims alleging personal injury or property damage as a result of exposure to, or release of, hazardous substances. In addition, stricter interpretation of existing laws and regulations, new laws and regulations, the discovery of previously unknown contamination or the imposition of new or increased requirements could require us to incur costs or become the basis of new or increased liabilities that could have a material adverse effect on our business, financial condition and results of operations. National automotive repair chains have also been the subject of investigations and reports by consumer protection agencies and the Attorneys General of various states. Publicity in connection with these investigations could have an adverse effect on our sales and, consequently, our business, financial condition and results of operations. State and local governments have also enacted numerous consumer protection laws that we must comply with. The costs of our operations may increase if there are changes in laws governing minimum hourly wages, working conditions, overtime, workers’ compensation insurance rates, unemployment tax rates or other laws and regulations. A material increase in these costs that we were unable to offset by increasing our prices or by other means would have a material adverse effect on our business, financial condition and results of operations. Employees The Company currently employs two full time employees. DESCRIPTION OF PROPERTY Our principal office is located at13933 Poway Road, Poway, CA 92064.PMB leases its main retail location in Poway, CA. In February, 2008, the Company signed a five year lease extension on the shop location. The lease terms are 60 months at $2,600 per month, for a total commitment of $156,000 through the end of 2012. LEGAL PROCEEDINGS There are no legal proceedings pending or threatened against us. MARKET FOR COMMON EQUITY AND RELATED SECURITY HOLDER MATTERS Market Information Our common stock is not traded on any exchange. We plan to eventually seek quotation on the OTC Bulletin Board, once our Prospectus has been declared effective by the Commission. We cannot guarantee that we will obtain a quotation. There is no trading activity in our securities, and there can be no assurance that a regular trading market for our common stock will ever be developed. 14 Table of Contents A market maker sponsoring a company's securities is required to obtain a quotation of the securities on any of the public trading markets, including the OTC Bulletin Board. If we are unable to obtain a market maker for our securities, we will be unable to develop a trading market for our common stock. We may be unable to locate a market maker that will agree to sponsor our securities. Even if we do locate a market maker, there is no assurance that our securities will be able to meet the requirements for a quotation or that the securities will be accepted for quotation on the OTC Bulletin Board. We intend to apply for quotation of the securities on the OTC Bulletin Board, but there can be no assurance that we will be able to obtain this listing. The OTC Bulletin Board securities are not quoted and traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board stocks are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. AVAILABLE INFORMATION We have filed a registration statement on form S-1 under the Securities Act of 1933 with the Securities and Exchange Commission with respect to the shares of our common stock offered through this prospectus.We refer you to our registration statement and each exhibit attached to it for a more detailed description of matters involving the company.You may inspect the registration statement, exhibits and schedules filed with the Securities and Exchange Commission at the Commission's principal office in Washington, D.C.Copies of all or any part of the registration statement may be obtained from the Public Reference Section of the Securities and Exchange Commission, Room 1580, treet, N.E., Washington, D.C. 20549.Please Call the Commission at 1-800-SEC-0330 for further information on the operation of the public reference rooms.The Securities and Exchange Commission also maintains a web site at http://www.sec.gov that contains reports, proxy Statements and information regarding registrants that files electronically with the Commission.Our registration statement and the referenced exhibits can also be found on this site. If we are not required to provide an annual report to our security holders, we intend to still voluntarily do so when otherwise due, and will attach audited financial statements with such report. 15 Table of Contents FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To: The Board of Directors and Stockholders Poway Muffler and Brake, Inc. I have audited the accompanying balance sheet of Poway Muffler and Brake, Inc. as of December 31, 2010 and 2009 and the related statements of operations and of cash flows for the years then ended and for the period from inception, (January 6, 1989), to December 31, 2010. These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting.My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but do not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, I express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion the financial statements referred to in the first paragraph present fairly, in all material respects, the financial position of Poway Muffler and Brake, Inc. as of December 31, 2010 and 2009, and the results of its operations and cash flows for the years then ended, and for the period from inception, (January 6, 1989), to December 31, 2010, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has accumulated losses in the two years and four months since inception and suffered declining sales in the most recent year ended December 31, 2010.These factors raise substantial doubt concerning the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ John Kinross-Kennedy John Kinross-Kennedy Certified Public Accountant Irvine, California March 9, 2011 16 Table of Contents POWAY MUFFLER & BRAKE, INC. Balance Sheet as at December 31, ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Inventory Prepaid Rent Total Current Assets Property and Equipment Accumulated Depreciation ) ) Total Property and Equipment - Total Assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilities Accounts Payable Current portion, long term debt Total Current Liabilities Long Term Liabilities Obligations under capital lease - Other Liabilities Stockholder's Loan Due to affiliated company Total Liabilities Stockholders' Deficit Common Stock, no par value;authorized: 750,000,000 shares; issued and outstanding: 1,360,000 shares as at December 31, 2009 1,460,000 shares as at December 31, 2010 Additional Paid-In Capital Deficit ) ) Deficit accumulated in the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ The accompanying notes are an integral part of these financial statements 17 Table of Contents POWAY MUFFLER & BRAKE, INC. Statement of Operations For the years ended December 31, 2010 and 2009 For the Year Ended December 31, Sales $ $ Cost of Sales Operating Income General and Administrative Expenses Professional Fees Occupancy Costs OtherGeneral and Administrartive Expenses General and Administrative Expenses Net Income before taxes ) ) Taxes Net Income after Taxes $ ) $ ) Net Income per common share, basic and diluted $ ) $ ) Weighted average shares outstanding, basic and diluted The accompanying notes are an integral part of these financial statements 18 Table of Contents POWAY MUFFLER AND BRAKE INC. Statement of Stockholders' Equity for the period since Inception, January 6, 1989, to December 31, 2010 Deficit Accumulated Total Common Stock Additional during the Retained Shareholders' Number of Paid-In Development Earnings Equity Shares Amount Capital Stage (Deficit) (Deficit) Inception, January 6, 1989 - $
